Citation Nr: 0033634	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  97-06 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Jim Lawing, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February to June 1955.

This appeal arises from an August 1996 rating decision of the 
Wichita, Kansas Regional Office (RO).  The case was remanded 
from the Board to the RO for additional development of the 
evidence in April 1999.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for current low back disability which is 
the result of an inservice injury.

The Board notes that the RO denied the veteran's service 
connection claim in a March 2000 supplemental statement of 
the case based on a finding that the claim was not well 
grounded.  The RO, however, has not had the opportunity to 
apply Public Law No. 106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under the terms 
of the Act and Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the RO should apply the provisions of the Act to the current 
claim.

With regard to the veteran's claim, the Board notes that 
David Schmeidler, M.D., indicated in February 2000 that an 
inservice back injury could have been the precipitating 
injury that caused the veteran to have continuing back 
problems with deterioration throughout the years, and that he 
could not state for certain, but that it was probable that 
this was the case.  Conversely, a VA examiner in June 1999 
opined that current spinal stenosis was not related to the 
inservice back injury in 1955.

Thus, the veteran should be provided a VA examination by a 
board of 2 orthopedists who should provide diagnoses for all 
disability of the low back and, for all diagnosed disability, 
provide an opinion as to whether any such disability is the 
result of an inservice back injury.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The RO should contact the veteran, 
determine all sources of treatment for the back, and then 
obtain treatment records from all available sources.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for low back 
disability in recent years.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already contained in the claims folder.  
Once obtained, all records should be 
permanently associated with the claims 
file.  

2.  Following completion of the above 
action, the veteran should be afforded a 
VA examination by a board of 2 
orthopedists.  The importance of 
appearing for the scheduled examination 
and the consequences of his failure to do 
so should be made available to the 
veteran.  The claims folder must be made 
available to the examiners prior to the 
examination.  All indicated diagnostic 
tests must be performed.  Based on a 
review of the medical evidence and the 
current examination, the examiners should 
provide diagnoses for all disability of 
the low back, and then for all diagnosed 
disability, provide a medical opinion as 
to whether it is at least as likely as 
not that any current back disability is 
proximately due to an injury during 
service.  The answer to this question 
should be formulated using the underlined 
standard of proof.  Complete reasons and 
bases for all medical opinions should be 
provided for the record.  

The board of 2 orthopedists should 
reconcile any medical conclusion(s) that 
conflicts with those previously made 
regarding the etiology of all low back 
disability to include Dr. Schmeidler's 
February 1996 and February 2000 opinions, 
and the June 1999 VA examiner's opinion, 
and provide detailed reasons for any 
point of disagreement.  

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  The RO should take any other action 
necessary to comply with Public Law 106-
475, the Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000; 114 Stat. 2096).

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 

38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



